CPP PNGF
PROCEDURE COMPTABLE

CHAPITRE I REGLES GENERALES

Article 1 Objet Pl
Article 2 Compltabilisation des opérations en devises P2
Article 3. Tenue des comptes P2

CHAPITRE II COMPTABILITE GENERALE

Article 4 Principes P3
Article 5 Le bilan P4
Article 6 Les comptes de charges P4
Article 7 | Comptes de produits et profits P4

CHAPITRE Il LA COMPTABILITE DES COUTS PETROLIERS

Article 8  Eléments des Coits Pétroliers PS
Article 9 Principes de récupération P7
Article 10 Principes d'imputation P7
Article 11 Débit des comptes de Coiits Pétroliers P7
Article 12 Acquisition d'immobilisations et de biens corporels P8
Article 13 Dépenses opérationnelles P9
Article 14 Autres dépenses P13
Article 15 Transfert de coat depuis et vers les Permis Associés P14
Article 16 Coits antérieurs a la date d'effet P15

Article 17 | Coiits non récupérables P15
Article

18

Crédit des comptes de Coits Pétroliers

Article 19 Dispositions et utilisation des biens

CHAPITRE IV INVENTAIRE

Article

CHAPITRE V PROGRAMMES DE TRAVAUX ET BUDGETS ANNUELLES

Article

Article

Article

20

21

22

23

Inventaire

Régles générales
Présentation

Suivi et contrdéle

CHAPITRE VI VERIFICATION DES COMPTES

Article

24

Droit d'audit général

P17

P18
P18

P18

P19

CHAPITRE VITETATS DES REALISATIONS - SITUATIONS COMPTES-RENDUS

Article

Article

Article

Article

Article

Article

Article

25

26

27

28

29

30

31

Etats obligatoires

Etat des travaux de développement et d'exploitation
Etat des comptes d'immobilisation et de stock

Etat de Production

Etat de la Redevance

Etat des H.C transportées

Etat des enlévements

P20

P20

P20

P 20

P20

P21

P21
Article 32 Etat de récupération des Coits Pétroliers
Article 33 Inventaire des stocks d'H.C.

Article 34 Etat des biens acquis et loués

CHAPITRE VIII DECLARATION ET QUITUS FISCAUX

Article 35 Déclarations fiscales

P21
P21

P22

P23
ANNEXEI

PROCEDURE COMPTABLE

PREAMBULE

Les termes utilisés dans la présente Annexe ont la méme signification que celle qui leur est donnée dans
Contrat. 4 moins que le contexte ne confére clairement a ces termes une signification différente. Pour |
besoins de la présente Procédure Comptable. le “Contracteur” peut désigner chacune des entités qui

constituent. notamment lorsqu’il s'agit des droits ou obligations leur incombant a Utre personnel. Certains d
droits et obligations du Contracteur peuvent étre exerceés par l'intermédiaire de I'Opérateur. notamment lorsqu

s'agit d’opérauons ou de comptes communs aux entités qui constituent le Contracteur

En cas de ¢
prévalent. /

tradiction ou de divergence entre la présente Annexe et les stipulations du Contrat. ces derniér

ARTICLE 6 - LES COMPTES DE CHARGES

Ml -

Peuvent étre porics au debit des comptes de charges et pertes par nature toutes les charges. pertes et frais
qu'ils soient effectivement payés ou simplement dus. relatifs a l'Année Civile concernée. a condition quiil
soient jusufiés et nécessités par les besoins des Travaux Pétroliers et qu'ils incombent effectivement a
Contracteur. a I'exclusion de ceux dont I'imputation n'est pas autorisée par les stipulauons du Contra
Ces dispositions ne font pas obstacle a l'application de I'Arucle 15 de la présente Procedure Comptable.

Les charges a payer et les produits a recevoir. c'est a dire les dettes et les créances certaines mais no
encore facturées. payées ou encaissées. sont également prs en compte ; ils sont calculés sur la bas
d'éléments d'estimation disponibles. Le Contracteur doit faire diligence pour que toute inscription de cett
nature soit régularisée dans les plus brefs délais par la comptabilisation de la charge ou du produit ree
correspondant.

Les comptes de charges et pertes par nature seront en outre crédités des montants effectivement récupére
par le Contracteur en application d'accords particuliers. et débités ou crédités par le jeu des uransferts d
Couts Peétroliers entre les Permis et les Permis Associ€s

ARTICLE 7: COMPTES DE PRODUITS ET PROFITS

Doivent étre pones au crédit des comptes de produits et profits par nature. les produits de toute nature. liés au
Travaux Petroliers. qu'ils soient effectivement encaissés ou exigibles par le Contracteur., 2 y
5
CHAPITRE Ill - LA COMPTABILITE DES COUTS PETROLIERS

ARTICLE 8 - ELEMENTS DES COUTS PETROLIERS

I~ Suivant les régles et principes énoncés aux Anicies 2 ct 3 ci-dessus. le Contracteur tiendra. en permanence
une Comptabilité faisant ressortir le detail des dépenses effectiveinent payées ou encourues par lui e
donnant droit 4 récupération en application des dispositions du Contrat et de la présente Annexe. les Coat
Pétroliers récupérés par chaque eutité composant’ le Contracteur, au fur ct 4 mesure de l'affectation de |
Production destinée a cet effet, ainsi que les sommes venant cn supplément ou cn déduction des Coit
Pétroliers.

IL -La comptabilité des Couts Pétroliers doit étre sincére et exacte : elle est Organisce et Ies comptes tenus e
présentés de mani¢re que puisscnt étre aiscment reyroupés ct déyages les Cotits Pétroliers afferents
notamment, aux dépenses :

1) relatives aux bonus

2) des Travaux d’Evaluation et de Développement.

3) des Travaux d’Exploitation.

4) des Travaux d'Abandon et des provisions éventucticment coustituées en vue de leur réalisauon,

53) des Dépenses Antéricures a la Date dE Met

6) relatives aux activités connexes, annexes ou accessoires. compris les provisions consutuéss par le
Contracteur a partir de la Date dE ffet relatives aux depenses d'exploration visdes a l'anicle 63 de l'Avenan

n°6 a la Convention. ainsi que la Provision pour lnvesusscments Diversifies define a |Arucle 10 dt
Contrat. en distinguant chacune d'eiles:

En outre. les Codts Pétroliers sont regroupes ct préssutés de ka manicre prevue a l'Aructe 6.1 du Contra
afin de faciliter le recouvrement des Cotits Pétroliers a panir du "Cost Oil"

IIT - Pour chacune des activités ci-dessus. la comptabilité des Cots Pétrolicrs doit permetire de faire ressortir :

1) les dépenses relatives aux immobilisations corporeiles. notamment celles se rapporant a l'acquisition. 12
création, la construction ou la réalisation

a) de terrains.

b) de batiments (atcliers. bureaux. mayusins. logements. laborutoires. etc ..).

¢) d'installations industrielles de production ct de traitement des hydrocarbures
d) d'installations de chargement ct de stockage (quais. tenminaux. citernes, cte.).
e) de voies d'acces ct ouvrages d'infrasiructure ysnéraic.

f) de moyens de transpon des Hydrocarbures (camalisations d'gvacuation. bateaux-cuernes, etc...).

8) d'équipements yénéraux (meubles. ordinateurs. 2:
h) d’équipements et insiallations spécifiques.

i) de véhicules de transport ct engins de génic civil.
j) de matériel et outillage (dont la durée normale d'utilisation est supéricure a une année),
k) de forages productifs.

I) d'autres immobilisations corporciles
2) les dépenses relatives aux immobilisations incorporelles. notamment celles se rapportant:

a) aux travaux de terrain de géologie et de geophysique. de laboratoire, études sismic
Tetraitement. ciudes de gisement ct de réscrvoir. autres cludes. cte.. réalisés dans le cadre
Travaux Pétrolicrs).

b) aux autres immiobilisations incorporelles.
a % F los 5 5 .
3) les dépenses relatives aux matéricls et mati¢res consommables. y compris la redevance mi
proportionnelle calculée sur les Hydrocarbures Liquides consommeés par le Contracteur au cour
Travaux Peétroliers. conformément a l’'Anicle 11.1 du Contrat.

4) les dépenses opérationnelles. II s'agit des dépenses de toute nature non prises en compte aux paragri
UL, |) 43 ) ci-dessus. et liées directement a l'étude. a conduit ct I'exccution des Tri iN Pétrolier:

5) les dépenses non opérationnelles. II s'agit de dépcuses supponées par le Contracteur, liées aux Tri
Petroliers et se rapponant a la direction et a la gestion aduunistratives desdites opcrations.

IV - Par ailleurs. la Comptabilité des Coiits Pétrolicrs doit faire ressonir. pour chacune des catégori
dépenses énumerées ou définies aux paragraphes If. 1 )a5) préesdents. les dépenses efTectuées au pr

1) de l'Opérateur, pour les biens et services qu'il a fournis lur-iméme ct qui font objet de facturations
transfers analytiques :

2) desentités constituant le Comtracteur. pour les biens ot services qu'elles ont fournis clles-mémes +

3) des Socictés Affilice:

4) des tiers.

V -La Comptabilité des Cots Patroliers doit permetire de faire ressonir

1) le montant total des Coits Pétroliers payés ou encourus par le Contracteur pour l'exécutio
opérations du Contrat :

2

le montant total des Coiits Péctroliers transférés des Porinis Associés vers les Permis. ou des prov
constituces relatives aux dépenses d'exploration visses a l'article 6.3 de l'Avenant n°6 a la Conve
allouées au Contrat :

uw

les montants venant en diminution des Couts Pétroliers. ct la nature des opé:
Tapportent ces montants :

ions auxque

4) le montant total des Codts Pétroliers transférés des Permis vers les Permis Associés en applicati
dispositions de I’ Anicle 15 de Ia présente Procedure:

5) le montant total des Cots Petrolicrs rscuperés »

6) le montant des Coiits Petrolicrs restant 4 récuperer

VE-- La Comptabilité des Cats Petrolicrs enregisire. au dédit. toutes les dépenses ¢fTectivement pay
encourues se rapportant directement. en application du Contrat ct des stupulations de Ia présente A
aux Travaux Pétroliers . ct considérées comme imputabics aux Codts Pétrolicrs.

Ces dépenses effectivement payées ou encourucs doivent. 4 la fois:

1) étre nécessaires a la réalisation des Travaux Pétroliers conformément aux usages de lin
Pétroliére.

2) étre justifices ef appuvées de picces ct documents justificaufs permettant un controle et une verif

par le Congo 7,

l

En outre. la Comptabilité des Coits Pétroliers enregistre au debit les montants transférés depuis les Pen
Associés.

VII -La Comptabilité des Coats Peétroliers enregistre. au credit. le montant des Coits Pétroliers récupéres.
fur et a mesure que cette recuperation est opérée. ainsi que. au fur et 4 mesure de leur encaissement,
Tecettes et produits de toute nature qui viennent en déduction des Couts Pétroliers, ainsi que tous
montants transférés depuis les Permis vers les Permis Associés sous la condition que ces montants soi
intégralement inscrits au debit de la comptabilité des Couts Pétroliers des Permis Associes.

ARTICLE 9 - PRINCIPES DE RECUPERATION

Dés la Date d’Effet. chaque entité constituant le Contracteur conimencera a récupérer sa part des Cc
Pétroliers tels que définis a "Article 8 de la présente Procédure Coniptable selon les dispositions de |’ Anic!
du Contrat.

Les Coits Pétroliers sont récupérés selon l'ordre des catégories ci-apres:

1 - Couts Pétroliers au ttre des Travaux d'Exploitation :

2 - Couts Petroliers au ttre des Dépenses Antérieures a la Date d'E fet :

3 - Couts Petrolicrs au ttre des Travaux d’Evaluation et de Développernent

Les montants transtéres vers les Permis Associés en application des dispositions de |’ Article 15 de la prése
Procédure Comptable seront imputes sur les catégones de Couts Petroliers suivant les mémes régles de pro
et d'allocation

Les registres et les livres d'Elf-Congo étant tenus en US $ a commpter du ler septembre 1993. les déper
antérieures a cette date ont été converues en US S sur la base du taux de conversion du 31 aout 1993. a
qu'indique a l’Arucle | de l'Avenant 5 a la Convention d’Etablissement

ARTICLE 10 - PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analytiques habituelles du Contracteur en matiére de répartiuo:
de reversement doivent étre appliquées de fagon homogéne. equitable et non discriminatoire a l'ensemble de
acuviles.

Le Contracteur soumettra au Comité de Gestion toute modification substantielle qu'il pourrait étre condu
apporter a ces principes et méthodes et lui en commentera les effets.

ARTICLE 11 - DEBIT DES COMPTES DE COUTS PETROLIERS
Sont imputées au debit des comptes matérialisant les Couts Pétroliers. les dépenses. charges et couts ci-apres

Les imputations correspondantes sont effectuées selon les méthodes et procédures habituelles de la comptabi
analytique du Contracteur

- imputation directe pour toutes les dépenses ou provisions encourues au tive des Travaux Péuoliers don
comptabilisauon peut étre opérés immediatement dans les comptes des Couts Petroliers : acquisil
d'équipements. d'installauons. matériels et matiéres consommabies. prestations de services rendus par
tiers extérieurs. les Sociétés Affiliées du Contracteur. le Contracteur lui-méme quand ces dépenses fet
Tobjet d'une facturation spécifique. ete...

- imputation indirecte pour les dépenses et coits encourus au tue des Travaux Pétroliers dont
comptabilisation dans les comptes de Couts Pétroliers reiéve de taux d'oeuvre internes et de clés
tépartiuon : ces dépenses et couts correspondent notamment aux prestations des départements et s¢
fonctionneis ou opérationnels du Contracteur et aux charges de foncuonnement non opésauonnelles.
ARTICLE 12 - ACQUISITION D'IMMOBILISATIONS ET DE BIENS CORPORELS

Ly)

Les actifs corporels construits. fabriqués. créés ou réalisés par le Contracteur dans le cadre des Travaux
Péuoliers et effectivement affectés a ces Travaux Pétroliers sont comptabilisés au prix de revient de
construction. de fabrication. de création ou de réalisation. Il convient de noter que certaines opérations de
gros entretien devront figurer dans les actifs. conformément aux pratiques habituelles du Contracteur, et étre
comptabilisees comme indiqué ci-dessus

Les équipements. materiels et matiéres consommables nécessités par les Travaux Péuoliers et autres que
ceux visés ci-dessus. sont :

a) soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et. si nécessaire.
dentreposage temporaire par le Contracteur (sans. toutefois, qu'ils aient été assimilés a ses propres
stocks). Ces équipements. matériels et matiéres consommables acquis par le Contracteur sont valorisés,
pour imputation aux Couts Pétroliers. a leur prix rendu a pied d'oeuvte (prix rendu Congo)

Le prix :endu Congo comprend les éléments suivants. imputés selon les méthodes analytiques du
Contracteur

I- le prix d'achat aprés ristournes et rabais.

2+ les frais de transpon. d'assurance. de transit. de manutention et de douane (et autres impdts et taxes
eéventuels) depuis le magasin du vendeur jusqu'a celui du Contracteur ou jusqu'au lieu d'utilisation.
selon '2 cas.

3- et. lorsqu’il y a lieu, les frais de fonctionnement du magasin du Contracteur incluant I'amonissement
des batiments calculé conformément au paragraphe 5 ). b) du présent Article, le coat de gestion du
magasin. les frais des services d'approvisionnement locaux et. le cas échéant. hors Congo.

©

b

soit fournis par une des entités composant le Contracteur a partir de ses propres stocks.

1- Les equipements et matériels neufs. ainsi que les matiéres consommables. fournis par une des entités
constituant le Contracteur a partir de ses propres stocks ou de ceux de ses autres activités sont
valonses. pour imputation, au dernier prix de revient moyen pondéré. calculé conformément aux
dispositions du paragraphe 2 ). a ci-dessus.

x)

2- Les matériels et équipements amontissables déja utilisés fournis par une des entités constituant le
Contracteur 4 pantir de ses propres stocks ou de ceux de ses autres activités. y compris celles de ses
Societés Affiliées. sont valorisés. pour imputation aux Coiits Pétroliers. d'aprés le baréme ci-aprés :

i- Matériel neuf (Etat "A") :
Matériel neuf qui n'a jamais été utilisé - 100% (cent pour cent) du cout net correspondant au
demier prix de revient moyen pondéré. calculé conformément aux dispositions du paragraphe 2 ).
a ci-dessus

ii - Matériel en bon état (Etat "B") :
Matériel d'occasion en bon état et encore utilisable dans sa destination initiale sans réparation
73° (soixante-quinze pour cent) du cout net du matériel neuf tel que défini ci-dessus.

iii - Autre matériel usagé (Etat "C") :
Matériel encore utilisable dans sa destination initiale. mais seulement aprés réparation et remise
en état : 50% (cinquante pour cent) du coiit net du matériel neuf tel que défini ci-dessus.

iv- Matériel en mauvais état (Etat "D")
‘atériel non utilisable dans sa destination initiale. mais qui est utilisable pour d'autres services :
“o (vingt-cing pour cent) du cout net du matériel neuf tel que défini ci-dessus

v - Ferrailles et rebuts (Etat "E”) :
Materiels hors d'usage et irréparable : prix courant des rebuts

Pour compenser la charge financiére entrainée par la nécessité de maintenir dans ses magasins un stock
Minimum de securité et pour tenir compte des rebuts et des frais de financement du stock, la valeur des
9

équipements et matériels fournis par une des entités constituant le Contracteur a parur de ses propres stocks est
augmenté d'un coefficient compensateur au plus égal au taux moyen calculé sur une durée d'un an du LIBOR

(London Inter Bank Offered Rate) a trois mois sur les Eurodollars et majore de 2.

La valeur des équipements et matériels fournis par une des entités constituant le Contracteur a partir de stocks
appartenant a une association extérieure aux Travaux Péuoliers est déterminée selon les dispositions
conuactuelles régissant ladite association.

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-dela de ce que fait le fabriquant ou
le revendeur du matenel concerné. En cas de matériel neuf défectueux. le Contracteur fait diligence pour
obtenir remboursement ou compensation de la part du fabriquant ou du revendeur: cependant le crédit
correspondant n'est passé en écriture qu’a la réception du remboursement ou de la compensation:

4) En cas de défectuosité du matériel usagé visé ci-dessus. le Contracteur crédite le compte des Couts Péeuoliers
des sommes qu'il aura effectivement encaissées en compensation

5) Utilisation des maténels. équipements et installations appartenant en propre au Contracteur.

Les matériels. ¢quipements et installations appartenant en propre au Contracteur et utilisés a titre temporaire
pour les besoins des Travaux Pétroliers. sont imputés aux Coits Pétroliers pour un montant de location
couvrant notamment

a) l'entretien et les reparations.

b) une quote-pan. proponionnelle au temps d'utilisation pour les Travaun Pétroliers selon les r2gles de la
comptabilite analytique du Contracteur de l'investissement et de la rémunérauion du capital invesu.

c) les dépenses de transpon at de fonctionnement et toutes autres dépenses non deja imputees par ailleurs

Le prix facture exclut toute charge inhérente aux surcoits dus. notamment. 4 une immobilisation ou a une
utilisation anormales desdits équipements et installations dans le cadre des activités du Contracteur autres que
les Travaux Pétroliers

En tout état de cause. les couts imputés aux Cots Pétroliers pour l'utilisation de ces équipements et
installations ne doivent pas excéder ceux qui seraient normalement pratiqués au Congo par des enuepnses
Uerces a des conditions de qualité et de disponibilité similaires

6) Les actifs corporels ainsi que les équipements. matériels et matiéres consommables acquis pour les besoins
des Travaux Pétroliers deviennent la propriété du Congo dans les conditions prévues a I'Anicle 13 du
Contrat

ARTICLE 13 - DEPENSES OPERATIONNELLES
Les dépenses opérauonnelles sont imputées aux Coits Pétroliers au prix de revient pour le Contracteur des

prestations ou charges qu'elles concernent. tel que ce prix resson des comptes de celui-ci et tel qu'il est
déterminé en application des dispositions de la présente Annexe. Ces dépenses comprennent. notamment

1) Les impéts. droits et taxes payés au Congo

La Redevance et I'Impot sur 'cs Sociétés mentionnés a |'Anticle 11 du Contrat ne sont pas imputables aux Coiits
Pétroliers.

2) Les dépenses de personnel et d'environnement du personnel

a) Principes.

Dans la mesure ou elles correspondent 4 un travail et a des services effectifs et ou elles ne sont pas excessives
eu €gard a l'importance des responsabilités exercécs. au travail effectué et aux pratiques habituelles, ces

dépenses couvrent tous les paiements effectués ou charges encourues a l'occasion de l'utilisation et de
Venvironnement du personnel travaillant au Congo pour !a conduite et I'exécution des Travaux Pétroliers ou

10

pour leur supervision. Ce personnel comprend les personnes recrutées localement par te Contracteur et celles
mises 4 la disposition de celui-ci par ses Sociétés Affili¢es ou des tiers.

b) Elements.

Les dépenses de personnel et d'environnement comprennent. d'une part. toutes les sommes payées ou
remboursées ou encourues au ute du personnel visé ci-dessus. en vertu des textes légaux et réglementaires, des
conventions collectives, des contrats de uravail et du réglement propre au Contracteur et d'autre part. les
dépenses payées ou encourues pour l'environnement de ce personnel. notamment

1 - salaires et appointements d'activité ou de congé. heures supplémentaires. primes et autres indemnités ;

2 - charges patronales y afférentes résultant des textes légaux et réglementaires. des conventions collectives et
des conditions d'emploi. y compris le cout des pensions et retraite :

3 - dépenses payées ou encourues pour l'environnement et la mise a disposition du personnel : celles-ci
représentent. notamment °

i) les dépenses d'assistance médicale et hospitaliére. d'assurance sociale et toutes autres dépenses sociales
paruculieres au Contracteur. notamment liées a la scolarité au Congo des enfants de son personnel et
aux Oeurres sociales, suivant les régiementauons interes en vigueur.

ii) les dépenses de transport des employes. de leur famille et de leurs effets personnels, lorsque la prise en
charge de ces dépenses par I'employeur est prévue par le contrat de travail.

iii) les plans de préretraite et de réduction de personnel en proportion de la durée de I'affectation dudit
personne! aux Travaux Peétroliers.

iv) les dépenses de logement du personnel. y compris les prestations y afférentes. lorsque leur prise en
charge par l'employeur est prévue par le contrat de travail (eau. gaz. élecuricite, teléphone).

¥) les indemnités payées ou encourues a l'occasion de I'installation et du départ des salariés. ou directement
en relation avec la mise a disposition de personnel par des tiers ou par des Sociétés Affiliées

vi) les dépenses afférentes au personnel administratif rendant les services suivants: gestion et recrutement
du personnel local. gestion du personnel expatrié. formation professionnelle. entretien et fonctionnement
des bureaux et logement. lorsque ces dépenses ne sont pas incluses dans les frais généraux ou sous
d'autres rubriques.

vii) les frais de location des bureaux ou leur codt d'occupation. les frais des services administratifs
collectifs (secrétariat. mobilier. fournitures de bureau. informatique. télécommunications. etc...).

viii) les frais de formation assurée par le Contracteur au Congo ou 4 |'étranger par son personnel ou par des
ers.
c) Conditions d'imputation.
Les dépenses de personnel correspondent
1 - soit a des depenses directes imputées directement au compte des Coiits Pétroliers correspondant.

2 - soit 4 des dépenses indirectes ou communes imputées au compte des Cots Pétroliers a partir des données de
la comptabilité analytique et déterminées au prorata du temps consacré aux Travaux Péuoliers .

Les imputations des dépenses de personnel sont effectuées pour des montants réels ou pour des montants
provisionnels ou forfaitaires et excluent toute duplication de coiits )

i

it
ll

3) Les dépenses payées ou encourues a raison des prestations de services fournies par les Tiers. les entreprises
consutuant le Contracteur et les Sociétés Affili¢es.

Ces dépenses comprennent, notamment :

a) Les services rendus par les Tiers, y compris par les Parties. qui sont imputés a leur prix de revient
comptable pour le Contracteur, c'est a dire au prix facturé par les fournisseurs. y compris tous droits,
taxes et charges annexes éventuels: les prix de revient sont diminués de tous rabais. remises. nistournes
et escomptes obtenus par le Contracteur. soit directement. soit indirectement.

L)

Le cout des services techniques et professionnels fournis par les employes de l'une quelconque des
Sociétés Affiliées du Contracteur. tant a l'intérieur qu’a !'extérieur du Congo. qui consistent notamment
en salaires. appointements. charges salariales des employés qui fournissent ces services. en une quote-
part du cout des matériels. équipements et installations qui sont mis a disposition a l'occasion de ces
prestations. ainsi que les frais généraux y afférents . Ces couts sont déterminés selon les méthodes
habiwuelies en codis complets des Sociétés Affiliées du Contracteur : ils seront imputés conformément
aux prauiques comptables habituelles des Sociétés Affiliées sur la base de facturations justifiées par des
relevés d'unités d'oeuvre (les unités d'oeuvre utilisées pour évaluer et facturer l'assistance technique
correspondent a des temps agents et des unités de compte spécifiques en ce qui conceme certaines
prestauions : de maniére générale. ces unités d’oeuvre sont imputées par saisie individuelle aprés
validauon hi¢rarchique).

Les imputauons couvriront les services fournis notamment dans les domaines suivants : ingénierie.
géologie. yéophysique. forage et production. gisement et étude des réservoirs. études économiques.
rédaction. comptabilité. finance. montage et gestion des financements. trésorene. fiscalité. droit.
relations avec le personnel et formation. gestion. direcuon. traitement de données et achais. transit.
contrats techniques. dessin.

c) Le cotit de l'utilisation. pour l'évacuation de chaque Qualité d'Hydrocarbures Liquides. des installations
du Terminal de Djeno. intégrant une quote-part des frais d'exploitation calculée selon les méthodes de
Yopérateur du Terminal et une rémunération raisonnable des capitaux investis par les co-propnétaires du

Terminal

d) Lorsque le Contracteur utilise. pour les Travaux Peétroliers . du matériel. des équipements ou des
installations qui sont la propriété exclusive d'une entreprise constituant le Contracteur, il impute aux
Couts Pétroliers. au prorata du temps d'utilisation. la charge correspondante. déterminée selon ses
méthodes habituelles et sclon les principes définis au paragraphe b) ci dessus. Cette charge comprend.

notamment. une quote-part

1 - de l'amortissement annuel calculé sur le "prix rendu Congo” d'origine defini a l'Anicle 12 ci-dessus :

2 - du cout de la mise en oeuvre. des assurances. de I'entretien courant. du financement et des révisions
periodiques.

3 - Les frais de magasinage
Les frais de magasinage et de manutention (frais de personnel et frais de fonctionnement des
services) sont imputés aux Couts Péetroliers au prorata de la valeur des sorties de biens enregisurées.

4- Les dépenses de transport :
Sont imputées aux Coiits Péuoliers les dépenses de transport de personnel, de matériel ou
d'équipements destinés et affectés aux Travaux Peétroliers et qui ne sont pas déja couvertes par les
paragraphes ci-dessus ou qui ne sont pas intégrées dans les prix de revient

4) Les avaries et pertes affectant les biens communs
Toutes les dépenses nécessaires a la réparation et 4 la remise en état des biens 4 la suite d'avaries ou de pertes
résultant d'incendies. inondations. tempétes. vols. accidents ou tout autre cause. sont imputées selon les

Principes définis dans la présente Annexe, sous réserve des dispositions de I'Article 3. 7 du Contrat.

Les sommes recouvrées auprés des compagnies d'assurances pour ces avaries et pertes sont créditées aux
comptes des Couts Petrolicrs. fh

Yl
12

Les dépenses de cette nature supérieures a un million de US $ seront portées a la connaissance du Comité de
Gestion.

5) Les frais courants d’exploilation et les dépenses de maintenance

Les frais courants d'exploitation du matériel, des équipements et des installations affectés aux Travaux
Péuoliers sont imputées aux Coits Pétroliers 4 leur prix de revient pour les charges en imputation directe et sur
la base des taux standard ou des clés de répartition en vigueur du Contracteur pour les charges en imputation
indirecte. .

Les dépenses de maintenance (entretien courant et gros entretien) du matériel. des équipements et des
installations affectés aux Travaux Pétroliers sont imputées aux Coiits Pétroliers au pnx de revient.
6) Les primes d'assurances et dépenses liées au réglement des sinistres

Sont imputées aux Coits Pétroliers:

a) les primes. commissions et frais relatifs aux assurances contractées pour couvrir les Hydrocarbures extraits.
les personnes et les biens affectés aux Travaux Pétroliers ou pour couvrir la responsabilité civile du
Contracteur a |'égard des tiers dans le cadre desdits travaux :

b

les dépenses supportées par le Contracteur lors d'un sinistre survenu dans le cadre des Travaux Pétroliers .
celles supportees en reglement de toutes pertes. réclamations. dommages et autres dépenses annexes. non
couverts par les assurances souscrites:

¢) les dépenses payées en reglement de pertes. réclamations. dommages ou actions judiciaires. non couvertes
par une assurance et pour lesquelles le Contracteur n'est pas tenu de souscrire une assurance. Les sommes

recouvrces aupres des assurances au titre des polices et garanties sont comptabilisées conformément a
l'Anticle 18 . 3). d) ci-apres:

7) Les dépenses d'ordre juridique

Sont imputées aux Coiits Pétroliers. les dépenses relatives aux frais de procédure. d'enquéte et de réglement des
litiges et réclamations (demandes de remboursement ou compensation). qui sunrennent a l'occasion des
Travaux Pétroliers ou qui sont nécessaires pour protéger ou recouvrer les biens. y compris. notamment. les
honoraires d'avocats ou d'expents. les frais juridiques. les frais d'enquéte ou d'obtention de la preuve. ainsi que
les sommes versées 4 titre de réglement transactionnel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du Contracteur ou par des Sociétés Affiliées. une
rémunération. correspondant au temps et aux coats réellement supporiés. est incluse dans les Coits Pétroliers
Le prix ainsi imputé pour les services rendus par les Sociétés Affiliés ne devra pas éue supérieur a celui qui
aurait été payé a des tiers pour des services identiques ou analogues. en termes de qualité et de disponibilité.

8) Les intéréts. agios et charges financiéres

Les intéréts. ayios. commissions. courtages et. autres charges financiéres. encourues par le Conwacteur. y
compris auprés des sociétés affili¢es au titre des dettes. emprunts et autres moyens de financement liés aux
Travaux Pétroliers sont imputés aux Couts Pétroliers dans les mémes conditions qu'ils sont déductibles de
lassiette fiscale dans la Convention.

9) Les pertes de change

Sont imputées aux Coiits Pétroliers les pertes de change réalisées li¢es aux emprunts et dettes du Contracteur
ainsi qu'aux opérations de couverture y afférent.

Cependant. le Contracteur ne saurait ére garanti contre les risques de change ou manques a gagner liés a
Vorigine des capitaux propres investis et a l'autofinancement. et les pertes éventuellement subies de ce fait ne
peuvent. en aucun cas. étre considérées comme des Coits Petroliers: elles ne peuvent. par consequent, éue
inscrites au compte des Coits Pétroliers, ni donner droit a récupération. I] en est ge méme des primes et frais
d'assurances que le Contracteur viendrait 4 contracter pour couvnir de tels risques. ye
13

Les pertes de change réalis¢es et liées aux créances se rapportant aux Travaux Péuoliers et traitées directement
en monnaie autre que le dollar américain sont également imputables aux Coits Pétroliers.

ARTICLE 14 - AUTRES DEPENSES j
1) Les frais exposés 4 l'occasion des contréles et vérifications opérés par le Congo . conformément aux
dispositions du Contrat. sont inclus dans les Couts Pétroliers

2) Les dépenses raisonnablement engagées par le Contracteur a loccasion de la tenue des Comités de Gestion
pour l'organisation des Comités de Gestion et pour permetire au Congo d'y paniciper.

3) Les charges de fonctionnement non opérationnelles

Nl convient d'entendre par charges de fonctionnement non opérationnelles. les charges encourues par It
Contracteur au titre de‘la direction et de la gestion administrative, financiére ct commerciale des activités dont
il a la charge et correspondant :

a) d'une part. aux frais de fonctionnement de la direction et des services administratifs, financiers et
commerciaux du Contracteur au Congo. que ees fonctions soicnt exercees directement par le Contracteur ou
par des Socictés AiTilices. a l'amontissement des investissements de curactére général de nature industrielle
ou administrative. a la rémunération des capitaux investis correspondants. et aux frais engagés pour
Yaccomplissement des formalités légales lies 3 la forme sociale du Contracteur. Une quote-pan de ces frais
est imputable aux Cotits Pétroliers a leur prix de revient suivant les methodes en vigueur du Contracieur,

b) d'autre pan. a l'Assistance Générate destinge a couvrir la pan equitable des frais de direction
administrative du groupe de l'Opérateur. Cette Assistance Générale est imputable 3
application au total des Cotits Pétroliers de chaque Zone de Permis. du baréme for!

générale et
Coiits Pétroliers par
lire ci-aprés :

+ 3% sur la tranche de U 437 $13 Ouu USS.
- 2% sur la tranche de 37 $13 WOU USS 4 189 067 HU0 USS.

- 1% sur la tranche au deli de 189 067 000 US $

Les tranches ainsi définics sont valables 4 panir ler janvier 1995
Lesdites tranches sont révisées sur la base d'une indexation annucile

La base de calcul de I'indexation est constituée par la combinaison (on pan égale) de deun indices :

A. L'indice "United Nations total unit value index of manufaciured goods expons from developed market
econmics” (UNTUV)

B. L'indice "SYNTEC" (hors taxes). L'indice SYNTEC s'entend de J'indice hors taxe (base 100 au Jer Janvier
1961. divisé¢ par 10 au ler Janvier 1984) ctabli par la Chambre Syndicale des Socictés d'Etudes et de
Conseil et publié mensuellement par "I'Usine Nouvelic"

L'indice est calculé sclon la méthode suivante : Xy/Xo . ot

= indice de l'année en cours (n) :
ndice de l'année de référence (1995)

Liindice "U.N.T.U.V." utilisé sera celui du dcuxiéine trimesire +

L'indice "SYNTEC" sera celui du mois de juin

Ao = Indice "U.N.T.U.V." pour Ie deuxiéme trimesire. année 1995

An = Indice "U.N.T.U.V." pour Ie deuxiéme trimestre. pour l'année (1).
Bo = Indice "SYNTEC" du mois de juin pour l'année 1995

By = Indice "SYNTEC" du mois de juin pour l'année (1)

Xn = 0,50 (An/ Ag) + 0.50 (By / Bo)

Pour l'année 1995 Ay = Ag ct By = Bo
14

4) Les autres dépenses, y compris les dépenses paytes ou encourues 4 raison du transport des Hydrocarbures et
les provisions prévues 4 |'Article 6.6 du Contrat, sont inclues dans les Coits Pétroliers. Il s'agit de toutes les
dépenses effectuées ou pertes subies li¢es a I'exécution des Travaux Pétroliers conformément aux usages de
l'industrie pétroliére et dont l'imputation aux Coits Pétroliers n'est pas exclue par les stipulations du
Contrat ou de la présente Annexe.

5

Le Contracteur peut imputer aux Coiits Pétroliers toutes autres dépenses qui n'ont pas ét¢ prises en compte
dans les stipulations des Articles 12 et 13 ci-dessus. dans la mesure ou ces dépenses sont engagees par le
Contracteur pour I'exécution des Travaux Pétroliers conformément aux usages de l'industrie Pétroliére. Ces
dépenses comprennent notamment les dépenses afférentes a toute urgence concernant la sécurité des
personnes et des biens dans le cadre des Travaux Pétroliers

6) Les Coits et provisions pour remise en état des sites

Les Coiits de remise en état des sites seront récupérables au titre des Coits Pétroliers cans les conditions

determinées par !'Article 6.5 du Contrat. II s'agit exclusivement

- des provisions constituées par le Contracteur en exécution de l'Anicle 5.5 du Com
sont récupérables dans le trimestre ou elles sont passées :

- des codts de remise en état des sites effectivement encourus lors de I’exécution eff:
déduction faite du montant des provisions constituces dans Ie cadre de l'Anic:
correspondant 4 ces travaux.

Ces provisions

ive des travaux.
3 du Contrat

ARTICLE 15 - TRANSFERT DE COUTS DEPUIS ET VERS LES PERMIS ASSOCIES

Pour l’application de I’ Anicle 6.3 du Contrat. il sera procédé a des transfers de coiits entre !a Comptabilité des
Permis et les Comptabilités des Permis Associés dans les conditions décrites ci-aprés. Il est precisé que les tests
qui les déclenchent ne s'appliquent qu’aux montants directement en relation avee les Zones de Permis
concernées. avant prise en compte des transfers

Si, au cours d’unc quelconque année civile. le montant des Cotits Pétroliers Cumulés récupérables par une
entité composant le Contracteur est supéricur a la somme du Cost Stop des Permmis ct du Cos: Siop des Permis
Associés. et :

i) sila différence entre la valorisation du Cost Oil des Permis au Prix Fixe et les Couts Pétroliers des Permis
est positive (situation de ~ Déficit de Coats Pétrolicrs ~). un montant égal ad cette diffrence sera entré dans.
la Comptabilité des Permis au debit. dans une ligne ~ Transfert de Coats Pétroliers des Permis Associés ™ :

ii) sila différence entre la valorisation du Cost Oil des Permis ct les Coats Pétroliers des Permis est négative ou
nulle (situation d“Excédent de Couts Pétrolicrs °) , il sera calculé un montant égal a la valeur absolue de
cette différence multipli¢e par le rapport de la some des différences positives de Cost Oil sur les Coiits
Pétroliers pour chacune des Zone de Permis et Zones de Permis Associc¢s divisce par la somme des
différences positives de Coiits Pétroliers sur les valeurs des Cost Oil pour chacune des Zone de Permis et
Zones de Permis Associés. Ce montant sera pone au crédit des différentes categories de Travau Pétroliers
dans la Comptabilité des Permis. selon l’ordre de récupération prévu a |’Anicle 9 de la présente Procédure
Comptable.

Si, au cours d’une quelconque année civile, le montant des Cotits Petrohiers Cumulés récupérables par une
entité composant le Contracteur est inférieur oy égal a Ja somme du Cost Stop des Permis ct du Cosi Stop des
Permis Associés. un montant égal a la valeur absolue de la différeuce entre le Cost Oil des Permis et les Coats
Pétroliers des Permis sera entré dans la Comptabilité des Permis

i) au débit, en cas de Deficit de Couts Pétrolicrs. dans une ligne ~ Transfert de Coats Petroliers des Permis
Associés ” ;
ii) au crédit, en cas d’Excédent de Coits Pétrolicrs. des différenies catégories de Travaux Pétrolicrs. selon

lordre de récupération prévu a |’Anicle 9 de la présente Procedure ee l

15
ARTICLE 16 - COUTS ANTERIEURS A LA DATE D’EFFET

Seront inscrits au débit des Coits Pétroliers dans la Comptabilité prévue au Contrat la part des immobilisations
liées 4 la Zone de Permis pour leur Valeur Nette Comptable figurant au bilan des entités composant le
Contracteur a la Date d'Effet définie a I'Anicle 18 du Contrat, augmentée du montant des amortissements
réputés différés tels que déterminés 4 la Date d'Effet du Contrat. Ces montants pourront faire l'objet de
régulansations ulténeures.

|
ARTICLE 17 - COUTS NON RECUPERABLES

Les paiements effectués en réglement de frais. charges ou dépenses exclues par les stipulations du Contrat ou de
la présente Annexe ne sont pas pris en compte et ne peuvent donc donner lieu a récupération.

Ces frais. charges ct depenses comprennent notamment
1) les cotits et dépenses non liés aux Travaux Peétroliers :

2) la redevance due au Congo conformément a I'Anicle 11.1 du Contrat. a l'exception de la redevance miniére
proportionnelle calculée sur les Hydrocarbures Liquides consommeés par le Contracteur au cours des
Travaux Petroliers

we

I'Impét sur les Sociétes :

4) les intéréts, agios et frais se rapportant aux emprunts non destinés a financer les Travaux Pétroliers :

les intéréts relatifs aux préts consentis par les Sociétés Affili¢es du Contracteur dans la mesure ou ces
intéréts excedent la limite prévue a l'Article 13. 8) ci-dessus +

5

6) les pertes de change qui constituent des manques 4 gagner résultant de risques liés a l'origine des capitaux

propres et de l'autofinancement du Contracteur :

7) les bonus payés en application des dispositions du Code des Hydrocarbures. a |"exception des bonus payés
au Utre de Ia transformation du régime juridique et fiscal des Permis et des Permis Associés définis dans
VAnicle 4.1.21) de ’Avenant N°9 a la Convention

ARTICLE 18 - CREDIT DES COMPTES DE COUTS PETROLIERS
Pour chaque enuté du Contracteur. doivent venir en déduction des Coats Pétroliers. notamment:

1) La valeur des quantités d'Hydrocarbures Liquides revenant au Contracteur en application des stipulations de
l'Anicle 6 du Contrat, selon leur valorisation prévue 4 l'Anticle 8 du Contrat :

2) Les montants transférés a fin de récupération vers les Permis Associés :

wu

Tous autres recettes. revenus, produits et profits li¢s aux Travaux Petroliers. notamment ceux provenant :
a) de la vente de substances connexes : -

b) du transpon et du stockage de produits appartenant aux tiers dans les installations réalisées dans le
cadre des Travaux Petroliers :

de bénéfices de change réalisés sur les créances et les dettes du Contracteur dans les mémes conditions
que les imputations de méme nature au ttre de I'Ariicle 13 ci-dessus

[

des remboursements cffectués par les assureurs. au titre des avaries. pertes ou sinistres imputés aux
Couts Pétroliers :

d

e) de régicments transactionnels ou‘de liquidations. dans la mesure ou les dépenses y afférentes ont été
imputées aux Coils Pétroliers :

f) de cessions ou de location de biens acquis ou réalisés dans le cadre des Travaux Pétroliers /{/ h
17

CHAPITRE IV - INVENTAIRE

ARTICLE 20 - INVENTAIRE

Le Contracteur Uendra un inventaire permanent. en quantités et en valeurs, de tous les biens meubles et
immeubles acquis ou réalisés dans le cadre des Travaux Pétroliers.
i

Lorsque des stocks de matériels et matiéres consommables ont été constitués dans le cadre des Travaux
Péurliers. le Contracteur procédera. a intervalles raisonnables. mais au moins une fois par an. aux inventaires
physiques, suivant ses méthodes en vigueur d'inventaires tournants.

Si le Congo souhaite participer a une de ces opérations d'inventaires tournants. il en informe I'Opérateur et la
date en est fixée d'un commun accord.

Le rapprochement de I'inventaire physique et de l'inventaire comptable. tel qu'il résulte des comptes. sera fait
par le Contracteur . Un état détaillant les différences. en plus ou en moins. sera fourni au Congo

Le Contracteur apportera les ajustements nécessaires aux comptes dés la fin des opérations einen
1 \
!
Ce aaa

18
CHAPITRE V - PROGRAMMES DE TRAVAUX ET BUDGETS ANNUELS

ARTICLE 21 - REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les Programmes de Travaux et Budgets confonnément a I'Anicle
5 du Contrat. Ces Programmes de Travaux et Budgets correspondants. qui seront. au besoin, expliqués et
commentés par le Contracteur, comporteront. notamment:

1) un état estimatif détaillé des coats, par nature.

2) un état valorisé des investissements. par grosses catégories,

3) une estimation des variations des stocks des matéricls et matiéres consommables.

4) un état prévisionnel des productions. par Gisement. conformément a I'Anicle 16.1 du Contrat.

Concernant la prévision de production de !'Année Civile suivante. cet état présentera un plan de production
detaillant. par gisement et par mois. les quantités d'Hydrocarbures Liquides. dont la production est prévue. En
tant que de besoin. le Contracteur fera parvenir des états rectificatifs

ARTICLE 22 - PRESENTATION.

Les Programmes de Travaux et Budgets sont découpés en lignes budgétaires Les lignes budgétaires sont
ventilées. d'une part. par giscment. et d'autre part. par nature d'opérations: évaluaticn. développement.
exploitation, transport. stockage. gros entretien. autres

ARTICLE 23 - SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront. cn outre. les réalisations ct Ies prévisions de cléture de
Année Civile en cours. et componteront des explications sur les écans significatifs entre prévisions et
réalisations. par ligne budgétaire. Sont considérés comme significatifs les écans de plus de dix pour cent ou
d'un montant égal ou supérieur a un million de dollars américains (USS 1.000.000).

Dans les quarante-cinqg premiers jours de l'Année. le Contracteur fait parvenir au Congo la liste des comptes
analytiques constituant chaque ligne budgétaire. avec mise a jour chaque trimestre. si nécessaire. de maniére a
permettre la reconstitution des réalisations se rapponant aux lignes budgétaires des Programmes de Travaux et
Budgets annuels approuvés,

19
CHAPITRE VI- VERIFICATION DES COMPTES

ARTICLE 24 - DROIT D’AUDIT GENERAL

Le Congo peut verifier la comptabilité des Couts Pétroliers. soit par ses propres agents. soit par l'intermés
d'un cabinet international indépendant.

A cet effet. le Congo et le Contracteur s‘informent mutuellement des périodes qui leur conviennent
procéder a ces verifications, et les dates auxquelles celles-ci auront licu sont arrétées. autant que possible.
commun accord. dans la limite des délais de prescription prévus 4 I’Anicle 5.6 du Contrat.

Les sections de la comptabilité analytique du Contractcur qui enregistrent des dépenses relatives a la foi:
Travaux Pétroliers et a d'autres activités ne relevant pas du Conisai, peuvent faire Fodjet, au choix du Cc
soit d'une vérification directe par ses propres agents. soit d'une vérification par l'intermédiaire du cabinet d
utilise les services ou par I'intermédiaire des commissaires aux comptes du Contracteur requis a cet effet
qu'ils puissent cenifier que les dispositions du Contrat et de la présente Annexe sont bien appliquées et qu
procédures comptables et financi¢res du Contractcur sont correctement suivies et appliquées
discrimination et de maniére équitable aux diverses opcrations concernces.

Les frais d'assisiance facturés par les Sociéiés Affilices aux entités constituant le Contracteur. feront lob,
la fourniture a la demande du Congo d'un centificat du cabinet international chargé de cenifier les compte
sociétés concernées. Ce cabinet devra cenifier que les frais imputés aux opérations pctrolié¢res on
déterminés de maniére equitable et non discriminatoire. Les prestations d'assistance fournizs par les So
Affiliées des entités constituant le Contracteur doivent Gire cemifiées. par ledit cabinet. comme ayar
facturées sans élément de profit pour lesdites Sociétes Affili¢es . Les frais des commissaires aux comptes s
payés par le Contracteur en tant que frais récupérables.

La République du Congo s'assurera conformément a I'Anticle 4.1.¢ de l'Avenant 9 et a I'Anicie 5.6 du Co
de la conformité des montants retenus au titre des amonissements réputés differes et au titre des vaicurs |
compltables des immobilisations liées a la Zone de Permis qui seront inscrits dans le bilan au 31/12/199
entités composant le Contracteur. Les entités composant le Contracteur permettront au Congo de réaliser.
les meilleurs délais. aprés le 30 Avril 1996. date de dépdt du document statistique et fiscal, la vérific
spécifique ci dessus mentionnée.

Les Coits Pétroliers enregistrés au cours de toute Année Civile seromt considéres comme exacts ct sin
selon les dispositions de I'Article 5.6 du Contrat. Le Congo peut procéder a une nouvelle verification des s
écritures concernées par toute réscrve écrite ainsi exprimée par Ie Congo et pour laquelle un désaccord sul
aprés soumission au Comité de Gestion. Ces comptes demcurcront ouverts jusqu’a l'achévement de la not
vérification et jusqu'a ce que le désaccord soit régi¢ conformément a !’Article 5.6 du Contrat. ,

19
CHAPITRE VI- VERIFICATION DES COMPTES

ARTICLE 24 - DROIT D'AUDIT GENERAL

Le Congo peut verifier la comptabilité des Coiits Pétroliers. soit par ses propres agents. soit par l'intermédia
d'un cabinet international indépendant.

A cet effet. le Congo et le Contracteur s'‘informent mutuellement des périodes qui leur conviennent po
procéder a ces verifications, et les dates auxquelles celles-ci auront lieu sont arrétées. autant que possible. d't
commun accord. dans la limite des délais de prescription prévus a I’Anicle 3.6 du Contrat

Les sections de la comptabilité analytique du Contractcur qui enregistrent des dépenses relatives a la fois au
Travaux Pétroliers et d'autres activités ne relevant pas du Conizai. peuvent faire odjet. au choix du Cong:
soit d'une vérification directe par ses propres agents. soit d'une vérification par l'intermédiaire du cabinet dont
utilise les services ou par l'intermédiaire des commissaires aux comptes du Contracteur requis a cet effet. afi
qu'ils puissent certifier que les dispositions du Contrat et de la présente Annexe sont bien appliqués et que le
procédures comptables et financiéres du Contractcur sont correctement suivies et appliquées san
discrimination et de maniére équitable aux diverses opérations concernces

Les frais d'assisiance facturés par les Sociéiés AMiliées aux entités constituant le Contracteur. feront l'objet dé
la fourniture a la demande du Congo d'un centificat du cabinet international chargé de cenifier les comptes des
sociétés concernées. Ce cabinet devra cenificr que les frais immputés aux opérations pétroli¢res ont été
déterminés de maniére équitable et non discriminatoire. Les prestitions sistance fournizs par les Sociétés
Affiliées des entités constituant le Contracteur doivent étre cenifices. par ledit cabinet. comme ayant été
facturées sans élément de profit pour lesdites Socictés Alfilices . Les frais des commissaires aux comptes seront
payés par Ie Contracteur en tant que frais récupérables.

La République du Congo s'assurera conformément a I'Anicle 4.1.¢ de l'Avenant 9 et a I'Anicie 3.6 du Contrat.
de la conformité des montants retenus au titre des amoniissements réputés différés et au titre des vaicurs nettes
comptables des immobilisations liées 4 la Zone de Permis qui seront inscrits dans le bilan au 31/12/1995 des
entités composant le Contracteur. Les entités composamt Ie Contracteur permettront au Conyo de réaliser, dans
les meilleurs délais. aprés le 30 Avril 1996. date de dépdt du document statistique et fiscal. la vérification
spécifique ci dessus mentionnée.

Les Coits Pétroliers enregistrés au cours de toute Année Civile seromt considérés comme exacts et sincéres.
selon les dispositions de l'Article 5.6 du Contrat. Le Congo peut procéder a une nouvelle vérification des seules
écritures concernées par toute réserve écrite ainsi exprimée par Ic Congo et pour laquelle un désaccord subsiste
aprés soumission au Comité de Gestion. Ces comptes demeurcront ouverts jusqu’a l'achevement de la nouvelle

vérification et jusqu’a ce que le désaccord soit régié conformément a I’ Article 5.6 ‘aa
_ k

20

CHAPITRE VII - ETATS DES REALISATIONS - SITUATIONS - COMPTES-RENDUS

ARTICLE 25 - ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs. le Contracteur fera parvenir au Congo. dans les conditions.
formes et délais indiques ci-apres. le détail des opérations et travaux réalisés. tels qu'ils sont enregistrés dans les
comptes. documents. rapports et états tenus ou établis par lui et relatifs aux Travaux Pétroliers.

ARTICLE 26 - ETAT DES TRAVAUX DE DEVELOPPEMENT ET D'EXPLOITATION.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de l'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatriéme tnmestre. le Contracteur fait parvenir au Congo un état des
réalisations indiquant notamment. pour le trimestre civil précédent. le détail et la nature des uavaux
développement ct d’exploitation effectués sur la Zone de Permis et les dépenses s'y rapponant. en distingui
par Permis notanmunent. les travaux relaufs :

1) aux forages de Développement. par gisement et par campagne de forage :

2) aux installations spécifiques de production :

3) aux forages de production. par gisement et par campagne de forage .

4) aux installauons et moyens de transport des Hydrocarbures Liquides par gisement :

5) aux installations de stockage des Hydrocarbures Liquides par gisement. apres traitement primaire

ARTICLE 27 - ETAT DES VARIATIONS DES COMPTES D'IMMOBILISATIONS ET DES STOCKS
DE MATERIEL ET DE MATIERES CONSOMMABLES.

Dans les soixante jours suivant la fin de chacun des trois premiers uimestres de l'Année Civile et dans les

quatre-vingt dix jours suivant la fin du quatriéme trimestre. le Contracteur fait parvenir au Congo un état des

réalisations indiquant notamment. pour le trimestre civil précédent. les acquisitions et créations

d'immobilisauions. de miténels et de matiéres consommables nécessaires aux Travaux Pévoliers, par gisement

et par grandes categories. ainsi que les sorties (cessions. pertes. destructions. mises hors service) de ces biens.

ARTICLE 28 - ETAT DE PRODUCTION DU MOIS.

Cet état doit étre env oyé au Congo conformément a !'Anicle 16 du Contrat au plus tard le 282me jour de chaque
mois.

Il indiquera. par gisement. les quantités d'Hydrocarbures Liquides produites effectivement au cours du meis
précédent et la part de cette production reyenant 4 chacune des Parties calculée sur des bases provisoires en
application des dispositions du Contrat

ARTICLE 29 - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours suivant la fin de chacun des trois premiers trimestres de
lV'Année Civile et dans les quatre-vingt dix jours suivant la fin du quatriéme trimestre.

I indiquera les quantités de chaque Qualité d'Hydrocarbures Liquides enlevées au titre de la redevance miniére
Proportionnelle. les quantités de chaque Qualité d'Hydrocarbures Liquides consommeées par le Contracteur dans
les Travaux Pétrolicrs au cours du trimestre civil. ainsi que les sommes payées par le Contracteur au titre de la

redevance sur ces derniéres quantités. Wy
21

ARTICLE 30- ETAT DES QUANTITES D'HYDROCARBURES LIQUIDES TRANSPORTEES AU
COURS DU MOIS.

Cet état doit parvenir au Congo au plus tard le 28¢me jour de chaque Mois.

Il indiquera, par gisement. les quantités d'Hydrocarbures Liquides transponées au cours du mois précédent,
entre le gisement et le point d'exportation ou de livraison. ainsi que l'identification des canalisations utilisées et
le prix du transport payé lorsque celui-ci est effectué par des tiers. L'état indiquera. en outre. la répartition
provisoire résultant de I'Anicle 26 ci-dessus entre les Paniies des produits ainsi transportés.

ARTICLE 31 - ETAT DES ENLEVEMENTS DU MOIS.
Cet état doit parvenir au Congo au plus tard Ie 28éme jour de chaque Mois.

Il indiquera pour chaque Qualite dHydrocarbures Liquides les quantilés effectivement enlevées pour
exponation ou livraison par chaque Partie ou remises a elle. au cours du mois précédent. en application des
supulations du Contrat.

En outre, chaque entité constituant le Contracteur. fera parenir au Congo, dans le méme délai et pour son
propre compte. un état des quantités de chaque Qualité d'Hydrocarbures Liquides qu'elle a enlevées pour
exponauion ou livraison. en donn: toutes indie: ns concernamt chaque cpération c'anlévement ou de
livraison (acheteur, navire. prix. destination finale. ete...)

état. seront jointes toutes au informations relatives aux venles commerciales de chaque
entité du Contracteur, notamment les connaissements et les factures des qu’etles sant disponibles

ARTICLE 32- ETAT DE RECUPERATION DES COUTS PETROLIERS.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de I'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatri¢me trimestre. te Coniracteur fait puncnir ac Congo un état des
réalisations présentant . pour Ie trimestre précédent. le détail du compte des Coiits Pstroliers permettant.
notamment. de faire ressonir pour chaque entité composant le Contracteur

1) les Coats Pétroliers restant 4 récupérer au début du trimesire «

2) les Coats Pétrolicrs afferents aux activites du trimestre :

3) les Coits Pétrolicrs faisant l'objet de transferis des Permis Associés vers les Permis en application des
dispositions de l’Anicle 15 de la présente Procedure Comptable :

4) les Couts Pétrolicrs récupérés au cours du trimesire avec indication. en quantités et en valeur. de la
production affectée a cet effet:

5) les sommes venues en diminution des Coiits Pétrolicrs au cours du trimestre. ct notamment les Couts
Pétroliers faisant l'objet de transferts vers Ics Permis Associés cn application des dispositions de |’Anicle
15 de la présente Procedure Comptable :

6) les Couts Pétrolicrs restant 4 récupérer a la fin du trimestre

7) la valeur des indices d'actualisation utilisés a l'article 14.3.b de la présente Procédure.

ARTICLE 33 - INVENTAIRE DES STOCKS D'HYDROCARBURES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28éme jour de chaque Mois.

Il indiquera pour le mois précédent par lieu de stockaye ct pour chaque Qualité d’Hydrocarbures Liquides:

1) Iles stocks du début du mois:

2) les entrées en stock au cours du mois: LB
22

3) les sorties de stock au cours du mois;
4) les stocks a la fin du mois.
ARTICLE 34- ETAT DES BIENS MEUBLES ET IMMEUBLES ACQUIS, CREES, LOUES OU

FABRIQUES.
Le Contracteur tiendra en permanence dans la Comptabilité un état détaillé de tous les biens meubles et
immeubles acquis. créés, loués ou fabriqués pour les besoins des Travaux Petroliers. en distinguant ceux qui
sont propriété du Congo en vertu des stipulations de I'Anicle 13 du Contrat et les autres.
Cet état comporte la description et l'identification de chaque bien, les dépenses s'y rapportant. le prix de revient
et la date d'acquisition, de création ou de fabrication, et. le cas échéant. la date de fin d'affectation

aux Travaux Pétroliers (sortie) et le sort qui lui est réservé dans ce dernier cas.

L'état susviséest transmis au Congo au plus tard le 90eme jour de chaque Année Civile peur l'Année Civile

précédente. |
23
CHAPITRE VIII - DECLARATIONS ET QUITUS FISCAUX

ARTICLE 35 - DECLARATIONS FISCALES

Chaque entité composant le Contracteur transmet au Congo un exemplaire de toutes les déclarations qu'elle est
tenue de souscrire auprés des administrations fiscales chargées de I'assiette des impéts, notamment celles
relatives a I'Impot sur les Sociétés, accompagnées de toutes les annexes. documents et justifications qui y sont
joints.

Chaque entité composant le Contracteur préparera et déposera une déclaration de revenus couvrant son Impét
sur les Sociétés et la soumettra au Congo avec toute la documentation requise a titre de pieces justificatives de
ses obligations en matiére d'Impét sur les Sociétés. A réception de ces déclarations de revenus ainsi que des
piéces justificatives. le Congo fournira gratuitement a chaque entité composant le Contracteur les quittances
officielles accusani réception du paiement de I'lmpéot sur les Sociétés émises au nom de chaque entité
composant le Contracteur par les autorités fiscales compétentes du Congo

Il est entendu qu'aux termes de I'Anticle 11.2 du Contrat, I'lmpét "Tax-Oil". est compris dans la part totale de

Profit-Oil revenant au Congo.

Liassiciie taxable de chaque entité est égale 4 la somme de ses ventes effectuées au titre du Cost-Oil et du Profit-
Oil de l'année sous deduction des dépenses -effectivenient récupérées au titre du Cost-Oil par chaque entité
pendant l'année.

Cette “Tax-Oil” est affectée au paiement de I'lmpét sur les Sociétés dii par les enutés composant le Contracteur
au taux de 50%.

Le Congo fera son affaire du reversement du produit de la commieréialisation correspondant a la "Tax-Oil" (qui
est le montant d'impét déclaré dans les déclarations fiscales faites par les entités constituant Je Contracteur) a
administration fiscale congolaise pour le compte des entités composant le Contracteur.

de créer une association, un partenariat

HW

Par ce Contrat. ni le Contracteur. ni le Congo n'a la volonté,
("Partnership") ou tout autre entité de quelque forme que ce soit

